—Motion by the respondent on appeals from an order of the Supreme Court, Nassau County, dated March 14, 1995, and two orders of the same court, entered July 28, 1995, and September 28, 1995, respectively, and a judgment of the same court, entered July 31, 1995, (1) to dismiss (a) the appeal from the order dated March 14, 1995 (Appeal No. 95-04484) for failure to timely perfect the same, and (b) the appeals from the order entered July 28, 1995 (Appeal No. 95-08562), and the judgment entered July 31, 1995 (Appeal No. 95-08558) on the ground that the order and the judgment, are not appealable, and (2) to strike points I, II, and III of the appellant’s brief. Separate motion by the appellant to enlarge the time to perfect the appeal from the order dated March 14, 1995. By decision and order on motion dated April 10, 1996, the branch of the respondent’s motion which was to dismiss the appeals from the order dated March 14, 1995, the order entered July 28,1995, and the judgment entered July 31, 1995, and to strike points I, II, and III of the appellant’s brief were held in abeyance and referred to the Justices hearing the appeals for determination upon the argument or submission of the appeals. By decision and order dated April 29, 1996, the appellant’s motion to enlarge the time to perfect the appeal from the order dated March 14, 1996, was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motions and the papers filed in opposition thereto and upon the argument of the appeals, it is
Ordered that the appellant’s motion to enlarge the time to perfect the appeal from the order dated March 14, 1995, is granted; and it is further,
Ordered that the branches of the respondent’s motion which are to dismiss the appeals from the orders dated March 14, 1995, and July 28, 1995, are denied as academic in light of our determination of the appeals from those orders; and it is further,
*581Ordered that the respondent’s motion is otherwise denied. Miller, J. P., Copertino, Altman and Goldstein, JJ., concur.